United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 5, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-41587
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANK SUSTAITA,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 1:00-CR-194-3
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Frank Sustaita has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).   Sustaita has not

filed a response.   Our independent review of the record and

counsel’s brief shows that there are no nonfrivolous issues for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.   See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.